Case 2:20-cv-05912-DSF-PLA Document 17 Filed 11/04/20 Page 1 of 1 Page ID #:419




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  UNITED STATES OF AMERICA              CASE NO.
                                        2:20−cv−05912−DSF−PLA
               Plaintiff(s),
        v.                     Order to Show Cause re
  ALL FUNDS ON DEPOSIT IN BANK Dismissal for Lack of
  PRIVEE EDMOND DE             Prosecution
  ROTHSCHILD ACCOUNT
  NUMBERS '0610 AND '1751
              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, All Funds on Deposit in Bank Privee Edmond de Rothschild
     Account Numbers '0610 and '1751 failed to plead or otherwise defend within
     the relevant time. The Court orders plaintiff to show cause in writing on or
     before November 18, 2020 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: November 4, 2020                     /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
